DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2014/0182881).

In regards to claim 1,  Huang et al. (US 2014/0182881)  teaches communication cable comprising: two-core communication wires (2a,2b): a drain wire (3); and a metal foil (5) collectively covering the two-core communication wires (2a,2b) and the drain wire (3), wherein the two-core communication wires are twisted (figure 1a), and wherein the metal foil (5) is wound around the two-

[Also, the examiner would like to note that the term “adhesion force” is used as function upon which after the cable is assembled, the “adhesion force” is a term that would require the cable to be separated after the structure of the cable has been formed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.]

	In regards to claim 3,  Huang et al.  teaches the communication cable according to claim 1, further comprising: a restraint (6) formed of a resin coating capable of being extruded since it is a thermoplastic resin material (paragraph [0077])) around the metal foil (5)  or a resin film laterally wound around the metal foil.

	In regards to claim 4,  Huang et al.  teaches a wire harness comprising: the communication cable (communications, paragraph [0041]) according to claim 1.

In regards to claim 6,  Huang et al.  teaches a wire harness comprising: the communication cable (communications, paragraph [0041]) according to claim 3.

claim 7,  Huang et al.  teaches communication cable comprising: two-core communication wires (2a,2b): a drain wire (3); and a metal foil (5) collectively covering the two-core communication wires (2a,2b) and the drain wire (3), wherein the two-core communication wires are twisted (figure 1a), and wherein the metal foil (5) is wound around the two-core communication wires (2a,2b) with a separation force of 1.21 MPa or more (this is an inherent feature since the applicant states in the Specification, paragraph [0018], line 14-16, that the materials of the metallic foil are resin tape with an aluminum or copper base; Huang et al. teaches a metal resin tape (5) with a conductive layer of copper or aluminum, paragraph, which are the same materials used by the applicant), (wherein the separating force is a force until the two-core communication wire and the metal foil were separated in a state that a contact length between the two-core communication wire and the metal foil was set to 10 mm, only the two-core communication wire and the metal foil at both ends were respectively grasped and pulled at a speed of 50 mm/min by a tensile tester; (this is an inherent feature since the applicant states in the Specification, paragraph [0018], line 14-16, that the materials of the metallic foil are resin tape with an aluminum or copper base; Huang et al. teaches a metal resin tape (5) with a conductive layer of copper or aluminum, paragraph, which are the same materials used by the applicant) . 


[Also, the examiner would like to note that the term “separation force” is used as function upon which after the cable is assembled, the “separation force” is a term that would require the cable to be separated after the structure of the cable has been formed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0182881) in view of Uegaki et al. (US 2018/0114610).

In regards to claim 2,  Huang et al.  teaches the communication cable according to claim 1. 

Huang et al. does not explicitly teach the two-core communication wires are twisted with a twist pitch of 20 mm or more and 60 mm or less.

Uegaki et al. teaches the two-core communication wires are twisted with a twist pitch of 20 mm or more and 60 mm or less (25mm, paragraph [0123]; twist pitch of 45 times of the outer diameter of the insulated wires or smaller).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the twist pitch of Huang et al. have the two-core communication wires twisted with a twist pitch of 20 mm or more and 60 mm or less as taught by Uegaki et al. to make the twist structure of the twisted pair hard to be loosened (paragraph [0022]); it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	In regards to claim 5,  Huang et al.  teaches wire harness comprising: the communication cable according to claim 2.

Response to Arguments
Applicant's arguments filed on December 29, 2021 have been fully considered but they are not persuasive.  The applicant argues “the Office Action's "inherency" analysis is in error because the Office Action fails to compare the prior art with the claimed invention. M.P.E.P. § 2112. The Office Action improperly incorporates features described in Applicant's Specification into claim 1. The Office Action is 
The MPEP 2112 states:

III.     A REJECTION UNDER 35 U.S.C. 102 AND 103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC 

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103  rejection is appropriate for these types of claims as well as for composition claims.

In this case, the prior art of Huang et al. teaches all the structural claim limitations of the applicant’s claim 1, and thus for the claimed characteristic limitation “an adhesion strength of 1.21 MPa or more” is an inherent feature since the applicant claims all of the structural features that are also 

Also, as mentioned in claim rejection 1, the examiner would like to note that the term “adhesion force” is used as function upon which after the cable is assembled, the “adhesion force” is a term that would require the cable to be separated after the final structure of the cable has been formed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

In conclusion, the examiner has determined that the 35 U.S.C. 102 of claim 1 rejection is proper. 

The applicant also argues, “The Office Action acknowledges that Huang fails to disclose a twist pitch of 20 mm or more and 60 mm or less. Uegaki discloses two insulated wires with a twist pitch of 25 mm and a twist pitch 45 times or larger than outer diameter of the insulated wires. However, the Office Action fails to establish that Uegaki can cure the deficiencies of Huang. Further, Applicant respectfully submits that Uegaki is silent with respect to the adhesion strength of a metal foil. Both Huang and Uegaki, alone or in combination, fail to disclose at least the feature of  "metal foil is wound around the two-core communication wires with an adhesion strength of 1.21 MPa or more," as recited in claim 1, from which claims 2 and 5 depend.” 

In conclusion, the examiner has determined that the 35 U.S.C. 103 of claims 2-5 rejection are proper. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Communication


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847    

/William H. Mayo III/Primary Examiner, Art Unit 2847